DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiura et al, Chinese patent application publication no. CN 101451273 (the citations for Kajiura below refer to the attached English translation), in view of Peng et al, Chinese patent application publication no. CN 103979526 (the citations for Peng below refer to the attached English translation), and Braden et al, US patent application publication no. 2009/0075545. 

Regarding claims 1, 3-5, and 19, Kajiura discloses a method for treating nanofibrous macrostructure comprises a plurality of substantially non-aligned nanotubes (see Fig. 3C), the method comprising:(a) providing a nanofibrous macrostructure (see Fig. 3C) containing amorphous carbon, or catalyst residues containing metals such as iron (see page 8, lines 1-4) (reads on one or more impurities), the nanofibrous macrostructure being defined by a plurality of nanotubes (see Fig. 3C); and (b) exposing the nanotubes within the nanofibrous macrostructure to an anodic electrochemical treatment (see page 2, 2nd last paragraph; and page 7, lines 1-2) to form an electrochemically treated nanofibrous macrostructure (see page 2, 2nd last paragraph), wherein at least a portion of the one or more impurities are removed from the nanofibrous macrostructure via the anodic electrochemical treatment (see page 8, lines 1-4). Use of aqueous solutions as electrolyte by Kajiura (see page 7, 1st paragraph) teaches that the nanofibrous macrostructure is not heated to a temperature in a range of from 300 to 800 °C prior to exposing the nanotubes within the nanofibrous macrostructure to the electrical treatment.

Kajiura does not explicitly disclose subjecting the nanofibrous macrostructure to electrical energy in a range from 20 to 100 Amperes-minute per gram of the nanofibrous macrostructure, and stretching the nanofibrous macrostructure while exposing the nanotubes to the electrical treatment.

Peng discloses a method for treating carbon nanotube macroscopic bodies (reads on a nanofibrous macrostructure), the method comprising exposing the nanotubes within the nanofibrous macrostructure to electrical treatment, wherein the electrical treatment comprises subjecting the nanofibrous macrostructure to electrical energy such that the current range is 0.1 to 5 A and the electrolysis time is 0.5 to 48 hours (see paragraph 0021), thus teaching application of charge in the range of 3.0 to 14400 Amperes-minute and also teaching that the current and the electrolysis time are result-effective variables, and thus the charge applied per unit mass of the nanofibrous macrostructure is a result-effective variable. 

Braden teaches a method and system for aligning nanotubes by stretching within an extensible structure such as a yarn or non-woven sheet (see Abstract). Braden further teaches systems 20 and 30 for stretching an extensible structure 121 (see Fig. 2 and 3; and paragraphs 0032 and 0033). Braden further teaches that there are many physical and mechanical properties that are dependent on alignment, such properties including tensile strength and modulus, electrical conductivity, thermal conductivity, Seebeck coefficient, Peltier coefficient, density, the complex index of refraction, the frequency dependency of resistivity, and chemical reactivity (see paragraph 0005). While incorporating the teachings of Braden to modify the electrical treatment method of Peng, one of ordinary skill in the art would have been faced with only three choices (a) stretching the nanofibrous macrostructure before exposing the nanotubes to the electrical treatment, (b) stretching the nanofibrous macrostructure while exposing the nanotubes to the electrical treatment, and (c) stretching the nanofibrous macrostructure after exposing the nanotubes to the electrical treatment. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Kajiura by KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(E)). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). Further, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). 

Regarding claims 6 and 7, Kajiura further discloses that in the step of providing, the nanotubes include single wall carbon nanotubes (see page 1, 3rd paragraph).



Regarding claim 9, Kajiura further discloses that the step of exposing may be in presence of an organic electrolyte solution like potassium acetate or sodium acetate (see page 7, lines 5-6).

Regarding claim 10, Kajiura further discloses that the step of exposing is at a positive electropotential (see page 8, 4th paragraph). In any case, electrochemical oxidation inherently requires a positive electro-potential.

Regarding claim 11, Kajiura further discloses washing away the impurities (see page 5, 5th paragraph).

Regarding claim 14, Kajiura further discloses that at the end of the electrochemical treatment, the treated SWNT film was immersed in distilled water to remove the remaining electrolyte, followed by drying (see page 5, 5th paragraph), thus teaching collecting the electrochemically treated nanofibrous macrostructure.
	
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiura et al, Chinese patent application publication no. CN 101451273 (the citations for Kajiura below refer to the attached English translation), in view of Peng et al, Chinese patent application publication no. CN 103979526 (the citations for Peng below refer to the attached English translation), and Braden et al, US patent application publication no. 2009/0075545, as shown for claim 1 above, and further in view of Barathi, Indian patent application publication no. 20130051514.

Kajiura further teaches that the impurities comprise amorphous carbon (reads on non-CNT carbonaceous contaminant), or catalyst residues containing metals such as iron (see page 8, lines 1-4). However, Kajiura in view of Peng and Braden does not disclose that the impurities comprise a hydrocarbon.

Barathi teaches a hydrocarbons electrochemical oxidation method involving electrochemically oxidizing hydrocarbons on multiwalled carbon nanotube modified electrode (Abstract).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to combine the teachings of Kajiura in view of Peng and Braden and Barathi so as to remove all impurities from carbon nanotubes.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiura et al, Chinese patent application publication no. CN 101451273 (the citations for Kajiura below refer to the attached English translation), in view of Peng et al, Chinese patent application publication no. CN 103979526 (the citations for Peng below refer to the attached English translation), and Braden et al, US patent application publication no. 2009/0075545, as shown for claim 1 above, and further in view of  Lashmore et al, US patent application publication no. 2013/0189565. 

Kajiura in view of Peng and Braden does not explicitly teach exposing the nanofibrous structure to an acid having an Ho value of less than -12, wherein the acid is a super acid and comprises one of chlorosulfonic acid, triflic acid, fluorosulfuric acid, fluoroantimonic acid, fuming sulfuric acid, or a combination thereof.

o value in a range of less than -12 (see paragraph 0074). For example, Sue provides evidence that chlorosulfonic acid is a super acid having Ho value of less than -12 (see paragraph 0064). 

Lashmore further teaches that the protonation agent may be applied, in an embodiment, through the use of an apparatus 60, comprising a tub 9 containing the protonation agent and a plurality of rollers to facilitate wetting of the sheet 46 without affecting its general structure (see Fig. 9 and paragraph 0075). Lashmore further teaches that such a treatment process enhances conductivity and productivity of the nanotubes in the sheet or strip (see paragraph 0073). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Kajiura in view of Peng and Braden by exposing the nanofibrous macrostructure to an acid having an Ho value in a range of less than -12 as taught by Lashmore. The person with ordinary skill in the art would have been motivated to make this modification, because Lashmore teaches that the advantage of the modification would be to enhance the conductivity and productivity of the nanotubes in the macrostructure (see paragraph 0073). 

Response to Arguments 

Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SALIL JAIN/Examiner, Art Unit 1795